Per Curiam.

— Appellants filed their motion in this court for an order remanding the cause to the Supreme Court, for the reason that a decision of the cause necessarily involves the construction of a provision of the constitution of the state of Colorado, and relates to a franchise. No brief has been filed in support of the motion; nor has counsel pointed out wherein a decision would necessarily involve or relate to either of the matters suggested by the motion. But from an examination of the record the court is of the opinion that the motion is not well taken, and it is accordingly denied.